Citation Nr: 0318046	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  99-08 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for a right leg and 
knee disorder, to include as secondary to pes planus.

3.  Entitlement to service connection for a left leg and knee 
disorder, to include as secondary to pes planus.

4.  Entitlement to service connection for a low back 
disorder, to include as secondary to pes planus.

5.  The propriety of the initial evaluations for service-
connected acromioclavicular joint separation, right shoulder 
(right shoulder disorder herein), evaluated as 20 percent 
disabling from April 18, 1994, 30 percent disabling from July 
14, 1999, and 30 percent disabling from April 1, 2000, 
exclusive of a temporary, total convalescent rating.

6.  Entitlement to an effective date earlier than April 18, 
1994, for the grant of service connection for 
acromioclavicular joint separation, right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1986 to 
October 1991.  It appears that he has had later service with 
the United States Army Reserves (Army Reserves), but there 
has been no verification of the dates of such service or the 
types of service performed during each of the periods 
comprised by those dates.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of December 1995 and November 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) at New York, New York.  The most recent decision 
document issued in this case, a supplemental statement of the 
case dated in April 2003, was prepared at the RO in 
Cleveland, Ohio.

Personal hearings were held before a hearing officer of the 
RO in April 1997 and April 2000.  The April 1997 hearing 
concerned entitlement to service connection for disabilities 
of the right knee, the left knee, the low back and the right 
shoulder.  In the November 1997 rating decision, service 
connection was granted for the right shoulder disability from 
an effective date of April 18, 1994 and a 20 percent 
evaluation assigned from that effective date.  The veteran 
appealed both the 20 percent evaluation and the service 
connection effective date.  The April 2000 hearing concerned 
those issues and also service connection for right and left 
leg and knee disabilities (the characterization of the 
original disabilities affecting the legs having been 
broadened), a low back disability, and pes planus.

Also, a personal hearing was held at the RO before the 
undersigned in May 2001.  This hearing concerned service 
connection for right and left leg and knee disabilities, pes 
planus, and a low back disability.

In October 2001, the Board remanded the claims to the RO with 
instructions to perform additional development and other 
action.

For his right shoulder disability, the veteran was granted a 
temporary, total rating from September 29, 1999 through March 
31, 2000 under 38 C.F.R. § 4.30 (2003), for convalescence 
following discharge from hospital or outpatient treatment for 
a service-connected disability.  In a March 2002 rating 
decision, the RO denied entitlement to a temporary, total 
evaluation of the right shoulder disability with respect to a 
later period under 38 C.F.R. § 4.29 (2003), which concerns 
hospitalization for more than twenty-one consecutive days for 
a service-connected disability.  In response, the veteran's 
representative submitted a request that the RO consider 
whether the veteran is entitled to a temporary, total 
disability rating under 38 C.F.R. § 4.30 for the period July 
17, 2000 to January 28, 2002.  The RO should take appropriate 
action on the representative's request.


REMAND

To insure that an instruction in its October 2001 Remand is 
carried out by the RO, the Board finds it necessary to remand 
two of the claims on appeal (those concerning the service-
connected right shoulder disability) again.  A remand by the 
Board confers on an appellant the right to VA's compliance 
with the terms of the remand order and imposes on the 
Secretary a concomitant duty to ensure compliance with those 
terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Furthermore, the Board finds that additional development 
concerning the other claims on appeal (the claims of 
entitlement to service connection) should be accomplished on 
remand.  This is development that is needed to decide the 
claims and therefore is required by the Veterans Claims 
Assistance Act of 2000 (the VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The VCAA 
and its implementing regulations, see 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)), apply to each of the claims 
presented on this appeal.  See 38 U.S.C.A. § 5107 note 
(Effective Date and Applicability Provisions; Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).

In the October 2001 Remand, the Board directed that a hearing 
at the RO before a Member of the Board (now referred to as a 
Veterans Law Judge) be scheduled to address the two issues on 
appeal concerning the veteran's service-connected right 
shoulder disability.  There is no indication in the claims 
file that the RO attempted to schedule the hearing.  Thus, 
the claims concerning the right shoulder must be remanded to 
secure compliance with the Board's instruction.  Stegall.

The Board notes that it is not directing in this Remand that 
certain other actions that it requested in October 2001 which 
were not accomplished by the RO be undertaken again.  The 
Board instructed the RO in October 2001 to secure 
verification of the dates of the veteran's service in the 
Army Reserves and of the type of service performed during 
each period of duty and to obtain any medical records 
associated with that service.  After receiving the October 
2001 Remand, the RO contacted the National Personnel Records 
Center (NPRC).  The NPRC returned certain personnel records 
from the veteran's service in the Army Reserves but did not 
verify the dates of that service or the type(s) of service 
performed and/or secure any medical records generated during 
that service.  Another personnel record from his service in 
the Army Reserves that has been part of the claims file 
indicates that the veteran was discharged from his Reserve 
Component in November 1993 after having been cited for 
"unsatisfactory performance" and several unexcused absences 
from duty.  However, the veteran did not cooperate with the 
RO when, in February 2003, it sent him a letter asking him to 
furnish information about the dates of his Army Reserves 
service and the type(s) of service performed.  He did not 
supply this information.  Indeed, in a VA Form 21-4138, 
Statement in Support of Claim, that he submitted to the RO in 
October 2001 after the Board had issued its Remand, he 
averred that he had served in the Army Reserves for only one 
month and there were no medical records associated with that 
service.  

VA is required under the VCAA to obtain records relevant to a 
claim that are in the custody of a federal department or 
agency.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2) 
(2002).  However, the claimant is required under the same 
provisions to cooperate fully with such an effort and upon 
VA's request, to furnish enough information to identify and 
locate the records in concern.  Id.  Here, that cooperation 
has not been forthcoming.  Moreover, the veteran has informed 
VA that there are no medical records associated with his 
service in the Army Reserves, an assertion that seems borne 
out by the RO's inability so far to obtain from the NPRC any 
medical records pertaining to that service.  Thus, it would 
not be unreasonable for VA to conclude that the veteran's 
service in the Army Reserves produced no medical records that 
are relevant to the claims that are the subject of this 
appeal.  For both these reasons - - lack of cooperation from 
the veteran and the probability his Army Reserves service 
generated no medical records that are relevant to the claims 
- - the Board finds that VA has no duty to continue to seek 
verification of that service or medical records associated 
therewith.  The claims file reflects that all service and 
post-service medical records identified by the veteran in 
connection with his claims, with the exception of the 
separation examination report discussed below, have been 
obtained.

Pertinent to the service connection claims on appeal, 
however, and still absent from the claims file is the report 
of the separation examination that the veteran would have 
undergone before he was discharged from active duty in the 
United States Army in October 1991.  Such a report is 
relevant to the question whether the veteran developed a 
disability as a result of an injury or disease acquired 
during his service or, in the case of pes planus, which is 
noted on his service entrance examination, as the result of 
the aggravation during his service of a condition that he had 
when he entered service.  On remand, the RO should attempt to 
secure this examination report.  It should continue its 
effort unless it appears reasonably certain that the report 
does not exist or that further efforts to obtain it would be 
futile.  See 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. 
§ 3.159(c)(2).  The implementing regulation prescribes the 
content of the notice that VA should give to a claimant if it 
is unable to obtain records pertinent to the claim.  
38 C.F.R. § 3.159(e).  

In addition, VA examinations are needed to decide the 
veteran's service connection claims.  The VCAA requires VA to 
supply a medical examination or opinion when one is necessary 
to make a decision on a claim for compensation.  38 U.S.C.A. 
§ 5103(A); 38 C.F.R. § 3.159(c)(4).  Under the new law, a 
need for a medical examination or opinion in the decision of 
the claim exists "if the evidence of record before the 
Secretary, taking into consideration all information and lay 
or medical evidence (including the statements of the 
claimant) . . . "

(A) contains competent evidence that 
the claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and
	(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but
	(C) does not contain sufficient 
medical evidence for the Secretary to 
make a decision on the claim.

38 U.S.C.A. § 5103A(d)(2).  See also 38 C.F.R. 
§ 3.159(c)(4)(i).  .

The service medical records associated with his period of 
active duty contain findings suggesting that the conditions 
for which the veteran claims entitlement to compensation may 
be associated with that service.  The report of the November 
1985 entrance examination notes the presence of "pes planus, 
moderate, asymptomatic."  Other medical records document 
injuries to, or complaints concerning, the back and each 
lower extremity, including an assessment of probable 
mechanical low back pain in March 1986, an injury to the 
right knee in October 1986 (resulting in an assessment of 
bruised muscle and Charlie horse), an injury to the left leg 
from falling into a hole in November 1986 (resulting in an 
assessment of a sprained left ankle and foot), an assessment 
of right leg "trauma" in January 1987, an assessments of 
muscular low back strain in April 1987, a back injury from 
falling down stairs in July 1987 (resulting in an assessment 
of ligamentous contusion of the lumbosacral spine), a finding 
of low back tenderness in August 1987 (resulting in an 
assessment of muscle pain), ongoing low back pain in November 
and December 1987 (resulting in an assessment of strain), 
left foot pain that increased with running in December 1987 
(with a finding of tenderness), complaints of bilateral knee 
pain that increased with walking, jumping, and running in May 
1988 (resulting in an assessment of infrapatellar 
tendonitis), a right knee injury from jumping over a hole and 
landing on a tree branch later in May 1988 (resulting in a 
diagnosis of Osgood Schlatter disease), right tibia symptoms 
in June 1988 (resulting in an assessment of inflammation of 
the tibial tuberosity and infrapatellar tendonitis), and, 
after complaints of pain, assessments of bilateral 
patellofemoral syndrome in February 1991 and of 
chondromalacia of the knees in February and March 1991.

Current VA medical treatment records show that the veteran 
has, or may have, the disorders for which he claims 
entitlement to service connection.  Included in these records 
is documentation of an assessment of left patellofemoral 
syndrome in February 2003; a clinical assessment (albeit with 
negative x-rays) of bilateral knee degenerative joint disease 
in February 2003; a diagnosis of bilateral plantar fasciitis 
in February 2003; a diagnosis of bilateral pes planus, and 
treatment therefor with orthoses, in January 2002; an 
assessment of chronic low back pain in January 2002; 
assessments of rule out pes ancerinus bursitis in January 
2002 and December 2001; an assessment of chronic low back 
pain, accompanied by findings such as tenderness, in December 
2001; a clinical impression of minimal degenerative arthritis 
of the lumbar spine in August 2001; and magnetic resonance 
imaging study (MRI) findings of minimal degenerative 
arthritis of the lumbar spine in August 1997.  In addition, a 
June 2002 report by a VA nurse states an assessment of 
chronic low back pain accompanied by diffuse tenderness to 
palpation or percussion of the lower paralumbar muscles and 
proposes that this condition is related to the veteran's fall 
down stairs in 1987.  Likewise, private medical records 
contained in the claims file suggest that the veteran 
currently has disorders of the lumbar spine and the feet.  In 
addition, both the VA and private medical records repeatedly 
document the veteran's complaints of pain in the knees, low 
back, and feet.  While other VA and private medical evidence 
is, in contrast, negative, the Board finds that there is 
sufficient medical and lay evidence to require a VA medical 
examination for each of the service connection claims.  Even 
the claims concerning the legs (including the knees) warrant 
such development, although they are not supported by current 
medical findings, given the diagnoses of knee pathology 
rendered during service and the veteran's current complaints.

Accordingly, a VA medical examination should be performed on 
remand for each of the service connection claims in order to 
determine whether currently, the veteran has a disability 
that is related to his active duty service.  

The Board notes that the claims concerning the right and left 
legs (including knee) and the low back each include the 
allegation that the condition is secondary to pes planus.  
Service connection also may be granted for a disability shown 
to be proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).  The United 
States Court of Appeals for Veterans Claims has interpreted § 
3.310(a) as providing for service connection where the 
current disability not only was caused but, if not caused, 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  Since the issue of 
entitlement to service connection for pes planus is also on 
appeal, the other service connection claims are inextricably 
intertwined with it, that is, the outcome of each of those 
claims could depend on that of the claim concerning pes 
planus.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  At the same time, it is well to remember that the 
claims concerning the right and left legs (including knees) 
and the low back also should be developed and evaluated on 
the basis of other theories of entitlement to service 
connection, including direct and presumptive service 
connection.  See 38 C.F.R. §§ 3.303(a), 3.307, 3.309 (2002); 
Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000).  

The Board notes that service connection for pes planus, a 
condition that, as stated above, was noted in the report of 
the veteran's service entrance examination, can be granted if 
the pes planus was aggravated during service.  See 38 C.F.R. 
§§ 3.304(b), 3.306 (2002).  Where a disability existing prior 
to service has increased in severity during service, it will 
be considered to have been aggravated by service unless there 
is a specific finding that the increase is due to the natural 
progress of the disease.  38 C.F.R. § 3.306; Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  The report of the 
veteran's service separation examination, which, as stated 
above, remains to be obtained, would be significant to such a 
determination in this case.  

Pursuant to authority granted to it by 38 C.F.R. § 19.9(a)(2) 
(2002), a final rule that went into effect on February 22, 
2002, and before May 1, 2003, the Board would have taken 
action on its own to secure the report of the veteran's 
separation examination and arrange for VA examinations, as 
described above.  However, the Court of Appeals for the 
Federal Circuit held on May 1, 2003 that when the Board 
readjudicates a claim on the basis of evidence it obtained 
without first securing the claimant's waiver of initial 
consideration of that evidence by the agency of original 
jurisdiction, the claimant is denied the right under 
38 U.S.C. § 7104(a) to "one review on appeal to the 
Secretary."  38 U.S.C.A. § 7104(a) (West 2002).  Hence, the 
Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2) as 
inconsistent with the statute.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1346-48 (Fed. 
Cir. 2003).  

In a precedential opinion, the General Counsel of VA 
concluded that the holding in Disabled American Veterans did 
not prohibit the Board from developing evidence in an appeal 
before it but permitted the Board to readjudicate the claim 
on the basis of evidence it had developed only when the 
claimant has waived initial consideration of the evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03 (May 1, 2003).

Later, in light of Disabled American Veterans and policy 
considerations, VA determined that VBA would conduct all 
evidentiary development pertinent to a claim on appeal other 
than certain specific development that the Board carries out 
pursuant to statute.  See 38 U.S.C.A. §§ 7107(b), 7109 (a) 
(West 2002).  In other words, it is the policy of the Board 
that apart from this limited class, all development of 
evidence will be conducted at the level of the agency of 
original jurisdiction.

Accordingly, this case is REMANDED for the following actions:

1.  All notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, in addition to 
that requested below, and its 
implementing regulations should be 
completed.  See 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

2.  The RO should secure the report of 
the separation examination that would 
have been performed before the 
termination of the veteran's active duty 
service in October 1991.  The RO should 
document in the claims file all attempts 
to secure this evidence and provide 
appropriate notice to the veteran and his 
representative if the record cannot be 
obtained.

3.  Then, RO should afford the veteran 
the following VA examinations:

(a)  An orthopedic examination to show 
the relationship, if any, between any pes 
planus (and residuals thereof) that is 
diagnosed by the examiner and an incident 
of the veteran's active duty service.  If 
pes planus (and residuals thereof) is 
diagnosed, the examination report must 
include answers to the questions (i) 
whether is it at least as likely as not 
(50 percent or better) that the pes 
planus exhibited by the veteran during, 
and noted in the report of, his November 
1985 service entrance examination 
increased in severity during service, 
(ii) if the answer is in the affirmative, 
whether it is more likely than not 
(better than 50 percent) that the 
increase should be characterized as an 
intermittent or temporary flare-up of the 
underlying condition, and (iii) if the 
answer is in the negative, whether it is 
at least as likely as not (50 percent or 
better) that the increase represented a 
permanent aggravation of the basic 
condition as opposed to merely the 
natural progress of the underlying 
disease?

All tests and studies thought necessary 
by the examiner should be performed.

The examiner must review all pertinent 
information in the claims file, including 
any report of the veteran's service 
separation examination.

(b)  An orthopedic examination to show 
the relationship, if any, between any 
current disorder of the right leg 
(including knee), any current disorder of 
the left leg (including knee) and any 
current disorder of the low back, 
respectively, that is diagnosed by the 
examiner and an injury or disease 
incurred by the veteran during his active 
duty service and/or any pes planus. 

All tests and studies thought necessary 
by the examiner should be performed.

The examination report must state all 
diagnoses rendered for the right leg 
(including knee), the left leg (including 
knee) and the low back during the 
examination.  The examiner must clarify, 
in particular, whether the veteran has 
degenerative joint disease of the right 
leg (including knee), and/or the left leg 
(including knee), and/or the lumbosacral 
spine.

If any disorder of the right leg 
(including knee), the left leg (including 
knee) and the low back is identified 
during the examination, the examination 
report also must include, separately 
stated for each disorder, answers to the 
questions (i) whether it is at least as 
likely as not (50 percent or better) that 
the veteran developed the current 
disorder as a result of a disease or 
injury that he incurred during service or 
as a result of either pes planus or his 
service-connected right shoulder 
acromioclavicular joint separation, (ii) 
whether it is at least as likely as not 
(50 percent or better) that the veteran 
exhibited arthritis of the part in 
concern within one year after his 
separation from service in October 1991, 
(iv) whether it is at least as likely as 
not (50 percent or better) that the 
current disorder has been aggravated by 
the veteran's service-connected right 
shoulder disability or pes planus.

The examiner must review all pertinent 
information in the claims file.

4.  Then, the claims of entitlement to 
service connection for pes planus, right 
leg and knee disorder, left leg and knee 
disorder, and a low back disorder should 
be readjudicated.  The questions of 
service connection for disabilities of 
the right leg, left leg, and low back, 
respectively, as secondary to pes planus 
and of service connection for the 
aggravation of those disabilities by pes 
planus should be considered if service 
connection for pes planus is granted.  
All other theories of service connection 
to which the medical and lay evidence 
points should be considered in the case 
of each service connection claim.  If the 
decision of any of the claims is adverse 
to the veteran, he and his representative 
should be provided with a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim(s), to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
claim.  The veteran and any 
representative, if any, then should be 
given appropriate time to respond.

5.  The RO should schedule the veteran 
for a personal hearing at the RO before a 
member of the Board to address the issues 
of the propriety of the initial 
evaluations for service-connected 
acromioclavicular joint separation, right 
shoulder, and entitlement to an effective 
date earlier than April 18, 1994, for the 
grant of service connection for 
acromioclavicular joint separation of the 
right shoulder.  Due notice of the time 
and place of the personal hearing should 
be provided to the veteran and his 
representative.

Then, the case should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


